DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the substantive examiner’s amendment was given in an interview with Daniel J. Holmander on 12 May 2022.  Authorization for the insubstantive change in grammar is not required.

EXAMINER’S AMENDMENT
The application has been amended as follows:
Claim 7 is amended to read:
7. A system comprising:
	an uncollimated laser diode that emits a field of rays;
	a camera;
	a screen; and
a mask, the mas configured as an occluder with a pattern of holes that enable light emitted by the uncollimated laser diode through, creating a pattern of bright spots on the screen,
wherein each of the holes are rectangles with identifiable hole corners and the corresponding bright spots are quadrilaterals with identifiable bright spot corners, which can be put in correspondence.

The following is an examiner’s statement of reasons for allowance: Applicant has amended previously allowed claims 2 and 7 to be placed in independent form.  The findings of allowability by the previous examiner are given full faith and credit.  M.P.E.P. § 706.04.  US 2017/0322048 A1, the closest prior art to claim 7, was found in a mandatory interference and derivation search.  This reference teaches a distance measurement tool that uses a mask having central circular boreholes and peripheral rectangular boreholes in at least Figures 4, 5A, and 8, and in claim 4, but does not recite “each of the holes are rectangles” as required in claim as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487